DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A, drawn to an exercise apparatus for performing bench press exercises, exemplified by Figs. 1-8, in the reply filed on 01 January 2021 is acknowledged. The Examiner notes that, based on the figures and the written description, it does not appear that there is a structural difference between the embodiment of the invention used to perform bench press exercises and the embodiment of the invention used to perform Lat Pull exercises. Therefore, the Examiner has determined that claims 3-4 are also directed to the elected Species A in addition to claims 1-2 and 9. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-6 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. The Examiner notes the embodiment of claims 5-6 includes a T-bar unit, which is specific to Species D for performing standing curls and is not disclosed as being equivalent to or interchangeable with the handlebar unit of the embodiment of Species A.
Claims 7-8 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking 
The Examiner has determined that Claims 1-4 and 9 appear to read on the elected species, as shown in Figs. 1-8 and as disclosed in the specification. Therefore, claims 1-4 and 9 are currently pending and considered below.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the dark background and shading of Fig. 1 (as filed on 08/06/2019), the handwriting in Figs. 1-2 (as filed on 08/06/2019), the photographs of Figs. 3-6 (as filed on 08/21/2019), and the shading of Figs. 7-13 (as filed on 08/06/2019) make it difficult to distinguish the various structures of the invention. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
An adjustable support member (claims 1, 3, and 9) - it is unclear what illustrated structure or structures represent the claimed adjustable support member, see 35 U.S.C. 112(f) claim interpretation and 35 U.S.C. 112(b) rejection below
At least one sensor (claims 1, 3, and 9) - it is unclear if the claimed at least one sensor is equivalent to the disclosed “dead man’s pressure switch 22”, see specification objections below
A power source (claims 2, 4, 6, and 8) - see specification objections below
Leg restraints (claim 3) - see 35 U.S.C. 112(f) claim interpretation and 35 U.S.C. 112(b) rejection below
A user-operated exercise article (claim 9) - it is unclear what illustrated structure(s) represent the claimed user-operated exercise article, see 35 U.S.C. 112(a) rejection below
[Note - please see specification objections below with reference to the T-bar unit and the foot plate which do not appear to be illustrated, and which represent subject matter from withdrawn claims as a result of the above restriction requirement]
 Figs. 3-13 need reference characters designating the respective structures of the invention.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference characters 30, 32, 34, and 36 in Fig. 2.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In the “Brief Description of the Drawings” on pages 7-8 and in the “Detailed Description of the Preferred Embodiment” on pages 12-13, Figs. 3-6 are described as 
Page 5, line 12 states “the grips each having a safety switch”, line 13 states “the pressure switch”, and line 19 states “handlebar safety switches”; page 6, line 13 states “a sensor” and line 14 states “handlebar sensors”; page 9, line 16 states “at least one sensor”; page 10, line 14 states “a dead man’s pressure switch 22” and lines 16-17 states “pressure switch 22”; page 11, line 16 states “handlebar pressure switches 22”; page 12, lines 2-3 states “pressure switch 22” - it is unclear if all of these structure are equivalent to one another, or if all of these structures are equivalent to the claimed “at 
Page 13, lines 3 and 4, reference character “26” used to define a foot plate does not appear to be illustrated in the figures.
Page 13, lines 8, 10, and 11, reference character “24” is used to define a T-bar, which does not appear to be illustrated in the figures, and reference character “24” was defined previously on page 11, line 1, as a drive element.
Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not provide proper antecedent basis for the claim limitations of “an adjustable support member” of claims 1, 3, and 9, and “a source of power” of claims 2, 4, and 9.

Claim Objections
Claims 1-4 and 9 are objected to because of the following informalities:  
Claim 1, line 1, “that operates” should read --that is configured to operate--
Claim 1, line 5, “the support member” should read --the adjustable support member--
Claim 1, line 13, “at last one” should read --at least one--
Claim 1, line 14, “the mast, and the user” should read --the mast such that the user-- (see 35 U.S.C. 112(b) rejections below as well)
Claim 1, line 15, “the apparatus” should read --the exercise apparatus--
Claim 2, line 1, “that operates” should read --that is configured to operate--
Claim 3, lines 1-2, “that operates” should read --that is configured to operate--
Claim 3, line 5, “the support member” should read --the adjustable support member--
Claim 3, line 15, “at last one” should read --at least one--
Claim 3, line 16, “the mast, and the user” should read --the mast such that the user-- (see 35 U.S.C. 112(b) rejections below as well)
Claim 3, line 17, “the apparatus” should read --the exercise apparatus--
Claim 4, lines 1-2, “that operates” should read --that is configured to operate--
Claim 9, line 1, “that operates” should read --that is configured to operate--
Claim 9, line 14, “the mast, and the user” should read --the mast such that the user-- (see 35 U.S.C. 112(b) rejections below as well)
Claim 9, line 15, “the apparatus” should read --the exercise apparatus--
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the an adjustable support member, with generic placeholder “member” coupled with functional language of “for supporting part or all of a user”, in claims 1, 3, and 9; a drive element, with generic placeholder “element” coupled with functional language “for producing resistance to the [handlebar unit/user-operated exercise article]”, in claims 1, 3, and 9; and leg restraints, where the term “restraints” has been determined to be a generic placeholder as it fails to recite sufficiently definite structure and is coupled with the functional language of “to accommodate an individual” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The drive element of claims 1, 3, and 9 has been interpreted to cover the corresponding structure of “a hydraulic, pneumatic, or mechanical (e.g. linear motor) system” as defined in lines 1-2 of page 11 of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 9 recites the limitation “a user-operated exercise article” in line 8, which is not disclosed or described in the written description as originally filed. Therefore, as a user-operated exercise article is not recited in the specification and it is unclear what structure or structures cover the claimed user-operated exercise article, this limitation is considered new matter. See drawing objections above.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim limitations “an adjustable support member” and “leg restraints” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed The specification does not define what structure or structures constitute the claimed adjustable support member or the claimed leg restraints (please see drawing objections above with regards to the leg restraints). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claims 1-4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 1 (line 6), claim 3 (line 6), and claim 9 (line 6) is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the metes and bounds are of the limitation “substantially parallel” with respect to the adjustable support member. The Office suggests deleting the term “substantially” from each of claims 1, 3, and 9 to overcome this rejection.
Claim 1 recites the limitation “a user” in line 5 and “the user” in line 7. It is unclear if this recited user is equivalent to the previously recited “a sole individual user” as stated in the preamble of claim 1.
Claim 1 recites the limitation “on which the user can be positioned” in line 7. The phrase “can be” is indefinite as it is unclear if the limitation is required by the claimed invention.
Claim 1 recites the limitation “an individual user” in line 10. It is unclear if this recited individual user is equivalent to the previously recited “a sole individual user” as stated in the preamble or the previously recited “a user” in lines 5, 7 of claim 1.
Claim 1 recites the limitation “the user” in line 13 and in line 14. It is unclear if this recited user is equivalent to the previously recited “a sole individual user” as stated in the preamble, the previously recited “a user” in lines 5, 7, or the previously recited “an individual user” in line 10 of claim 1.
Claim 1 recites the limitation “at last one of the handlebar sensors” in line 13 (see claim objection above). It is unclear if the recited at least one of the handlebar sensors is equivalent to the previously recited “at least one sensor” as stated in lines 9-10 of claim 1, and it is further unclear if there is more than one sensor being claimed.
Claim 1 recites the limitation “the handlebar unit returns to an initial position relative to the mast” in lines 13-14. It is unclear if this recited initial position is equivalent to the previously recited “a handlebar unit…disposed at an initial position” as stated in lines 8-9 of claim 1.
Claim 2 recites the limitation “the drive element further comprises a source of power operatively connected thereto and is selected from a group of mechanisms consisting of: i) a hydraulic system; ii) a pneumatic system, and iii) a linear motor.” It is unclear if this limitation is stating that the drive element is selected from the recited group of mechanisms or that the source of power is selected from the recited group of mechanisms.
Claim 3 recites the limitation “a user” in line 5 and “the user” in line 7. It is unclear if the recited user is equivalent to the previously recited “a sole individual user” as stated in the preamble of claim 3.
Claim 3 recites the limitation “on which the user can be positioned” in line 7. The phrase “can be” is indefinite as it is unclear if the limitation is required by the claimed invention.
Claim 3 recites the limitation “an individual” in line 8. It is unclear if the recited individual is equivalent to the previously recited “a sole individual user” as stated in the preamble, or the previously recited “a user” as stated in lines 5, 7 of claim 3.
Claim 3 recites the limitation “a handlebar” in line 8 and “a handlebar unit” in line 10. It is unclear if there is both a handlebar and a handlebar unit, or if these structures are equivalent.
Claim 3 recites the limitation “an individual user” in line 12. It is unclear if the recited individual is equivalent to the previously recited “a sole individual user” as stated in the preamble of claim 3, the previously recited “a user” as stated in lines 5, 7, or the previously recited “an individual” as stated in line 8 of claim 3.
Claim 3 recites the limitation “the user” in line 15 and in line 16. It is unclear if the recited individual is equivalent to the previously recited “a sole individual user” as stated in the preamble of claim 3, the previously recited “a user” as stated in lines 5, 7, the previously recited “an individual” as stated in line 8, or the previously recited “an individual user” as stated in line 12 of claim 3.
Claim 3 recites the limitation “at last one of the handlebar sensors” in line 15. It is unclear if the recited at least one of the handlebar sensors is equivalent to the previously recited “at least one sensor” as stated in line 11 of claim 3, and it is further unclear if there is more than one sensor being claimed.
Claim 3 recites the limitation “the handlebar unit returns to an initial position relative to the mast” in lines 15-16. It is unclear if this recited initial position is equivalent to the previously recited “a handlebar unit…disposed at an initial position” as stated in lines 10-11 of claim 3.
Claim 4 recites the limitation “the drive element further comprises a source of power operatively connected thereto and comprises a hydraulic system.” It is unclear if this limitation is stating that the drive element comprises a hydraulic system or that the source of power comprises a hydraulic system.
Claim 9 recites the limitation “a user” in line 5 and “the user” in line 7. It is unclear if the recited user is equivalent to the previously recited “a sole individual user” as stated in the preamble of claim 9.
Claim 9 recites the limitation “on which the user can be positioned” in line 7. The phrase “can be” is indefinite as it is unclear if the limitation is required by the claimed invention.
Claim 9 recites the limitation “the drive element further comprising a source of power operatively connected thereto and selected from a group of mechanisms consisting of: i) a hydraulic system; ii) a pneumatic system, and iii) a linear motor” in lines 10-12. It is unclear if this limitation is stating that the drive element is selected from the recited group of mechanisms or that the source of power is selected from the recited group of mechanisms.
Claim 9 recites the limitation “the user” in line 13 and in line 14. It is unclear if the recited user is equivalent to the previously recited “a sole individual user” as stated in the preamble of claim 9.
Claim 9 recites the limitation “at least one of the sensors” in line 13. It is unclear if the recited at least one of the sensors is equivalent to the previously recited “at least one sensor” as stated in line 8 of claim 9, and it is further unclear if there are more than one sensor being claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pantoleon (US Patent No. 5653666) and further in view of Jenkinson (US Patent No. 4353547).
Regarding independent claim 1, Pantoleon discloses an exercise apparatus for use by a sole individual user that operates on the principle of negative resistance technology (negative resistance weightlifting apparatus, Abstract, Fig. 1), comprising:
A frame (framework 6) having a base (in the broadest reasonable interpretation, feet 18 of framework 6 constitute a base)
A mast (uprights 12, 14) attached to the base (see Fig. 1)
A support member for supporting part of all of a user (stool or bench 10), substantially parallel to the base in its quiescent state (see Figs. 1-3), on which the user can be positioned,
A handlebar unit (barbell 2, crossbars 44) operatively and slidably connected to the mast (crossbars 44 slidable along uprights 12, 14 by sleeves 46, see Fig. 1) and disposed at an initial position relative thereto in its quiescent state (see Fig. 2, where the initial position of crossbars 44 is located above the barbell 2 by retraction of piston 32 into cylinder 30), the handlebar unit having at least one sensor (switches 82 on barbell 2) operable by an individual user thereof (Col. 4 lines 41-50, “At this point the user, if he wishes to take advantage of negative resistance during the lowering of the barbell, will actuate a switch 82 to cause the solenoid valve 80 to connect the line 68 to exhaust and to connect the line 76 to the line 74, and as a result the pressure exerted on the upper surface of the piston 32 will force that piston downward within the cylinder 30, causing the piston rod 33, and with it the crossbars 44, to be similarly forced downwardly, thereby to exert a downward pressure on the bar 2 of the barbell to produce the desired negative resistance”); and
A drive element (pneumatic cylinder 30, fluid pressure source 48, and associated circuitry, see Fig. 4; equivalent to the drive element being a pneumatic system as defined by Applicant) operatively connected to the mast for producing resistance to the handlebar unit (see Col. 4 lines 41-56);
Whereby, when the user releases at least one of the handlebar sensors (82; interpreted as the at least one sensor of the handlebar unit, see 35 U.S.C. 112(b) rejection above), the handlebar unit (barbell 2, crossbars 44) returns to an initial position (interpreted as being equivalent to the previously recited initial position, see 35 U.S.C. 112(b) rejection above) relative to the mast (uprights 12, 14), and the user can rest, start again, or depart from the apparatus (Col. 4 lines 21-27, “When neither of the switches 82 is actuated by the user of the apparatus the pressure line 66 will be connected to the pressure line 68 while the pressure line 76 is connected to exhaust. This will cause the piston 32 to rise within cylinder 30, lifting the crossbars 44 to a position well above the barbell when that barbell is in a lower position A such as is illustrated in solid lines in FIG. 3” thereby returning the crossbars 44 to their initial position above the barbell 2 when piston 32 is retracted into cylinder 30).

    PNG
    media_image1.png
    604
    359
    media_image1.png
    Greyscale

Pantoleon does not necessarily teach the support member (stool or bench 10) as being adjustable or the support member being operatively connected to the base.
Jenkinson teaches an analogous exercise apparatus (Fig. 1) having an adjustable support member (couch-like structure 54 with inclinable portion 56 and horizontal portion 58), wherein the support member is operatively connected to a base (base 10, see Fig. 1), and substantially parallel thereto in its quiescent state, on which a user can be positioned.

    PNG
    media_image2.png
    250
    521
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the support member (stool or bench 10) of Pantoleon to be adjustable as is taught by Jenkinson, and to modify the base of the exercise apparatus to include a connection for the adjustable support member as is taught by Jenkinson, for the purpose of allowing a user to adjust the support member into a desired position to perform various exercise and to provide a secure and stable support member by connecting it to the base member so that the support member does not inadvertently move during performance of an exercise.
Regarding claim 2, Pantoleon as modified further teaches wherein the drive element (pneumatic cylinder 30, fluid pressure source 48, and associated circuitry, see Fig. 4) further comprises a source of power (fluid pressure source 48 acts as a power source, Col. 3 lines 63-65, “Mounted on the floor 20 adjacent the framework 6 is a fluid pressure source 48 which may take the form of an electric motor-driven air compressor”) operatively connected thereto and is selected from a group of mechanisms (interpreted as the drive element is selected from the group of mechanisms, see 35 U.S.C. 112(b) rejection above) consisting of: i) a hydraulic system; ii) a pneumatic system; and iii) a linear motor (pneumatic cylinder 30, fluid pressure source 48, and associated circuitry, see Fig. 4, represents a pneumatic system).
Regarding independent claim 9, Pantoleon discloses an exercise apparatus for use by a sole individual user that operates on the principle of negative resistance technology (negative resistance weightlifting apparatus, Abstract, Fig. 1), comprising:
A frame (framework 6) having a base (in the broadest reasonable interpretation, feet 18 of framework 6 constitute a base)
A mast (uprights 12, 14) attached to the base (see Fig. 1)
A support member for supporting part of all of a user (stool or bench 10), substantially parallel to the base in its quiescent state (see Figs. 1-3), on which the user can be positioned,
A user-operated exercise article (barbell 2, crossbars 44) having at least one sensor (switches 82 on barbell 2); and
A drive element (pneumatic cylinder 30, fluid pressure source 48, and associated circuitry, see Fig. 4; equivalent to the drive element being a pneumatic system as defined by Applicant) operatively connected to the mast for producing resistance to the user-operated exercise article (Col. 4 lines 41-50, “At this point the user, if he wishes to take advantage of negative resistance during the lowering of the barbell, will actuate a switch 82 to cause the solenoid valve 80 to connect the line 68 to exhaust and to connect the line 76 to the line 74, and as a result the pressure exerted on the upper surface of the piston 32 will force that piston downward within the cylinder 30, causing the piston rod 33, and with it the crossbars 44, to be similarly forced downwardly, thereby to exert a downward pressure on the bar 2 of the barbell to produce the desired negative resistance”), the drive element (pneumatic cylinder 30, fluid pressure source 48, and associated circuitry, see Fig. 4) further comprising a source of power (fluid pressure source 48 acts as a power source, Col. 3 lines 63-65, “Mounted on the floor 20 adjacent the framework 6 is a fluid pressure source 48 which may take the form of an electric motor-driven air compressor”) operatively connected thereto and is selected from a group of mechanisms (interpreted as the drive element is selected from the group of mechanisms, see 35 U.S.C. 112(b) rejection above) consisting of: i) a hydraulic system; ii) a pneumatic system; and iii) a linear motor (pneumatic cylinder 30, fluid pressure source 48, and associated circuitry, see Fig. 4, represents a pneumatic system);
Whereby, when the user releases at least one of the sensors (82; interpreted as the at least one sensor of the user-operated exercise article, see 35 U.S.C. 112(b) rejection above), the user-operated exercise article (barbell 2, crossbars 44) returns to an initial position relative to the mast (uprights 12, 14), and the user can rest, start again, or depart from the apparatus (Col. 4 lines 21-27, “When neither of the switches 82 is actuated by the user of the apparatus the pressure line 66 will be connected to the pressure line 68 while the pressure line 76 is connected to exhaust. This will cause the piston 32 to rise within cylinder 30, lifting the crossbars 44 to a position well above the barbell when that barbell is in a lower position A such as is illustrated in solid lines in FIG. 3” thereby returning the crossbars 44 to an initial position above the barbell 2 when piston 32 is retracted into cylinder 30).
Pantoleon does not necessarily teach the support member (stool or bench 10) as being adjustable or the support member being operatively connected to the base.

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the support member (stool or bench 10) of Pantoleon to be adjustable as is taught by Jenkinson, and to modify the base of the exercise apparatus to include a connection for the adjustable support member as is taught by Jenkinson, for the purpose of allowing a user to adjust the support member into a desired position to perform various exercise and to provide a secure and stable support member by connecting it to the base member so that the support member does not inadvertently move during performance of an exercise.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Pantoleon (US Patent No. 5653666), further in view of Jenkinson (US Patent No. 4353547), further in view of Hsieh (US Patent No. 10398929), and further in view of Hayes et al. (US Patent No. 7867151).
Regarding independent claim 3 and claim 4, Pantoleon discloses an exercise apparatus for use by a sole individual user that operates on the principle of negative resistance technology (negative resistance weightlifting apparatus, Abstract, Fig. 1), comprising:
A frame (framework 6) having a base (in the broadest reasonable interpretation, feet 18 of framework 6 constitute a base)
A mast (uprights 12, 14) attached to the base (see Fig. 1)
A support member for supporting part of all of a user (stool or bench 10), substantially parallel to the base in its quiescent state (see Figs. 1-3), on which the user can be positioned,
A handlebar unit (barbell 2, crossbars 44) operatively and slidably connected to the mast (crossbars 44 slidable along uprights 12, 14 by sleeves 46, see Fig. 1) and disposed at an initial position relative thereto in its quiescent state (see Fig. 2, where the initial position of crossbars 44 is located above the barbell 2 by retraction of piston 32 into cylinder 30), the handlebar unit having at least one sensor (switches 82 on barbell 2) operable by an individual user thereof (Col. 4 lines 41-50, “At this point the user, if he wishes to take advantage of negative resistance during the lowering of the barbell, will actuate a switch 82 to cause the solenoid valve 80 to connect the line 68 to exhaust and to connect the line 76 to the line 74, and as a result the pressure exerted on the upper surface of the piston 32 will force that piston downward within the cylinder 30, causing the piston rod 33, and with it the crossbars 44, to be similarly forced downwardly, thereby to exert a downward pressure on the bar 2 of the barbell to produce the desired negative resistance”); and
A drive element (pneumatic cylinder 30, fluid pressure source 48, and associated circuitry, see Fig. 4; equivalent to the drive element being a pneumatic system as defined by Applicant) operatively connected to the mast for producing resistance to the handlebar unit (see Col. 4 lines 41-56), where the drive element further comprises a source of power (fluid pressure source 48 acts as a power source, Col. 3 lines 63-65, “Mounted on the floor 20 adjacent the framework 6 is a fluid pressure source 48 which may take the form of an electric motor-driven air compressor”) operatively connected thereto (claim 4)
Whereby, when the user releases at least one of the handlebar sensors (82; interpreted as the at least one sensor of the handlebar unit, see 35 U.S.C. 112(b) rejection above), the handlebar unit (barbell 2, crossbars 44) returns to an initial position (interpreted as being equivalent to the previously recited initial position, see 35 U.S.C. 112(b) rejection above) relative to the mast (uprights 12, 14), and the user can rest, start again, or depart from the apparatus (Col. 4 lines 21-27, “When neither of the switches 82 is actuated by the user of the apparatus the pressure line 66 will be connected to the pressure line 68 while the pressure line 76 is connected to exhaust. This will cause the piston 32 to rise within cylinder 30, lifting the crossbars 44 to a position well above the barbell when that barbell is in a lower position A such as is illustrated in solid lines in FIG. 3” thereby returning the crossbars 44 to their initial position above the barbell 2 when piston 32 is retracted into cylinder 30).
Pantoleon does not teach the support member (stool or bench 10) as being adjustable or the support member being operatively connected to the base, leg restraints to accommodate an individual when force applied to a handlebar (interpreted as the handlebar unit, see 35 U.S.C. 112(b) rejection above) exceeds body weight thereof, wherein the drive element comprises a hydraulic system (claim 4), or the exercise apparatus for performing Lat Pulls.
Jenkinson teaches an analogous exercise apparatus (Fig. 1) having an adjustable support member (couch-like structure 54 with inclinable portion 56 and horizontal portion 58), wherein the support member is operatively connected to a base (base 10, see Fig. 1), and substantially parallel thereto in its quiescent state, on which a user can be positioned.

Pantoleon as modified by Jenkinson does not teach leg restraints to accommodate an individual when force applied to a handlebar (interpreted as the handlebar unit, see 35 U.S.C. 112(b) rejection above) exceeds body weight thereof, wherein the drive element comprises a hydraulic system (claim 4), or the exercise apparatus for performing Lat Pulls.
Hsieh teaches an analogous adjustable support member (adjustable bench, Fig. 1) comprising leg restraints (leg pads 34, 35) configured to lock or anchor legs of a user while performing various exercises (Col. 5 lines 42-51).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the adjustable support member of Pantoleon in view of Jenkinson to include leg restraints/leg pads, as is similarly taught by Hsieh, for the purpose of allowing a user to anchor his/her legs while performing exercises to prevent unwanted movement. As modified, the leg restraints will perform the claimed function of accommodating an individual when force applied to a handlebar (interpreted as the handlebar unit, see 35 U.S.C. 112(b) rejection above) exceeds body weight thereof.
wherein the drive element comprises a hydraulic system (claim 4), or the exercise apparatus for performing Lat Pulls.
Hayes teaches an analogous exercise apparatus comprising a drive element that is a pneumatic system (pneumatic piston-cylinder assemblies 13) and further teaches an embodiment of the pneumatic system that is dual action (Fig. 5) including a switch (26), actuated by a push-button (27), that actuates a valve (12) to reverse the direction of the resistance provided by the pneumatic piston-cylinder assemblies (13) between a military press mode and a lat pull-down mode (Col. 8 lines 10-15, “The military press structure and system operation can be combined with the lat pull-down structure and system operation to provide dual action embodiments that allow a user to accomplish both exercises on the same machine, either independently as described above for the single action modes, or at the same time” and see Col. 8 lines 19-45), and further teaches that hydraulic systems, like pneumatic systems, can be used to similarly provide both push and pull resistance and can be similarly adjusted to provide a different level of resistance for the push stroke and the pull stroke (Col. 1 lines 40-46, “In addition, hydraulic and/or pneumatic equipment can be used to impose resistance to movement in both "push" and "pull" directions, so as to work two muscle groups with a single piece of equipment. It is also known that the hydraulic and/or pneumatic equipment can be adjusted to provide a different level of resistance for the push stroke and the pull stroke”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the drive element of Pantoleon to be a reversible, dual action system to provide resistance to a user in both a pushing and a pulling direction, as is similarly taught by Hayes, and to substitute the pneumatic system to be a hydraulic system, as hydraulic systems are known to provide analogous function to a pneumatic .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited for additional pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN VERMILLERA whose telephone number is (571)272-1042.  The examiner can normally be reached on 7:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/KATHLEEN VERMILLERA/Examiner, Art Unit 3784                                                                                                                                                                                                        





/Megan Anderson/Primary Examiner, Art Unit 3784